Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 4, the claim limitation “the processing unit is operative to… receive a Radio Frequency (RF) profile associated with a station…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “the processing unit is operative to” coupled with functional language “eceive a Radio Frequency (RF) profile associated with a station…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the processing unit 310 disclosed in figure 3 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 4 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims fail to place the invention squarely within one statutory class of invention. Based on the broadest reasonable interpretation of the term "a computer-readable medium", the term is not limited to non-transitory computer readable storage media, and can include transitory media (See http://www.uspto.gov/patents/law/comments/2009-08-25_interim_101_instructions.pdf). The transitory media generally stores data/information in form of signals. Signals are form of energy. As such, the claim is drawn to a form of energy and/or signal per se. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefor not a composition of matter. Signal per se does not appear to be a process, machine, manufacture or composition of matter. 
[Claims that recite nothing but the physical characteristics of a form of energy, such as frequency, voltage or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U. S. (15 How.) at 112-14. See also In re Nuijten. Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. Op. at 18): "A propagating signal is not a process, machine, manufacture or composition of matter"]

Thus, such a signal cannot be patentable subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11096196. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, the Patent No. 11096196 teaches a method comprising: receiving, by a computing device, a Radio Frequency (RF) profile associated with a station (claim 1); determining a number of Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station based on the received RF profile (claim 1), wherein determining the number of TxOPs comprises determining the number of TxOPs based on an amount of data to be transmitted to the station during a next transmit period (claim 4); and providing the determined number of TxOPs to a wireless controller associated with the AP (claim 1).

Regarding claim 2, the Patent No. 11096196 teaches the method of claim 1, wherein receiving the RF profile associated with the station comprises receiving the RF profile associated with the station that is in motion (claim 2).

Regarding claim 3, the Patent No. 11096196 teaches the method of claim 1, wherein receiving by the computing device comprises receiving by the computing device comprising a Time Sensitive Networking (TSN) controller (claim 3).

Regarding claim 4, the Patent No. 11096196 teaches a system comprising: a memory storage; and a processing unit coupled to the memory storage, wherein the processing unit is operative to: receive a Radio Frequency (RF) profile associated with a station (claim 1); determine a number of Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station based on the received RF profile (claim 1), wherein determining the number of TxOPs comprises determining the number of TxOPs based on a direction of the station (claim 5); and provide the determined number of TxOPs to a wireless controller associated with the AP (claim 1).

Regarding claim 5, the Patent No. 11096196 teaches the system of claim 4, wherein the processing unit being operative to receive the RF profile associated with the station comprises the processing unit being operative to receive the RF profile associated with the station that is in motion (claim 2).

Regarding claim 6, the Patent No. 11096196 teaches the system of claim 4, wherein the processing unit is disposed in a Time Sensitive Networking (TSN) controller (claim 3).

Regarding claim 7, the Patent No. 11096196 teaches the system of claim 4, wherein the processing unit is further operative to determine the direction of the station based on a derivative of a Received Signal Strength Indicator received from the station (claim 6).

Regarding claim 8, the Patent No. 11096196 teaches a computer-readable medium that stores a set of instructions which when executed performs a method comprising: receiving, by a computing device, a Radio Frequency (RF) profile associated with a station (claim 1); determining a number of Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station based on the received RF profile (claim 1), wherein determining the number of TxOPs comprises determining the number of TxOPs that will cause an amount of data to be transmitted to the station during a next transmit period to be completely transmitted during the next transmit period at a data rate and bandwidth supported by the RF profile (claim 7); and providing the determined number of TxOPs to a wireless controller associated with the AP (claim 1).

Regarding claim 9, the Patent No. 11096196 teaches the computer-readable medium of claim 8, wherein receiving the RF profile associated with the station comprises receiving the RF profile associated with the station that is in motion (claim 2).

Regarding claim 10, the Patent No. 11096196 teaches the computer-readable medium of claim 8, wherein receiving by the computing device comprises receiving by the computing device comprising a Time Sensitive Networking (TSN) controller (claim 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALEBI FARD et al. (US 20200267785 as supported provisional application 62806185 filed on 02/15/2019) in view of GOMEZ GUTIERREZ et al. (US 20190332918) and VIGER et al. (US 20180049242).

Regarding claim 1, TALEBI FARD teaches a method comprising: 
receiving, by a computing device, a Radio Frequency (RF) profile associated with a station (par. 279, 285, 286, 287, TSN end stations communicate the TSN strem requirements to a centralized user configuration (CUC)… CUC adapt the TSN end station stream requirements before forwarding them to the CUC; par. 281, 283, The exposed capabilities may comprise delay information, link speed, available bandwidth information, and/or the like; par. 299, 300, 301, 311, 333, the UE acting as the switch is provided with information identifying the TSN system and TSN end stations and provide the information to the AMF); 
determining a Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station based on the received RF profile (par. 279, 285, 286, 287, CNC send specific TSN configuration information to the CUC. The CUC may determine/derive the TSN configuration information for the TSN end stations and notify them accordingly, par. 281, 283, The link capabilities may be described by the ingress/egress ports of the TSN bridges connected to the end of a link or by the TSN streaming requirements of a TSN end station directly connected to the link. The exposed capabilities may comprise delay information, link speed, available bandwidth information, and/or the like; par. 287, the CNC may calculate the forwarding and scheduling rules on each bridge for a TSN stream that required by CUC which collects the TSN stream requirements from end stations for fully centralized model); and providing the determined number of TxOPs to a wireless controller associated with the AP (par. 284, The TSN system may generate control and data traffic and send to the 5GS. Control and data traffic may comprise TSN QoS information, stream information, port information, and/or the like).
However, TALEBI FARD does not teach determining a number of Transmit Opportunities (TxOPs).
	But, GOMEZ GUTIERREZ in a similar or same field of endeavor teaches determining a number of Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station (par. 56, the WTSN schedule can be analyzed to determine the number of scheduled opportunities (and the time separation between them) for message transmission over the WAL 264… The number of scheduled transmission opportunities available for the WAL 264 is related to the reliability of the WAL 264 (e.g., more transmission opportunities translates to higher reliability, whereas fewer transmission opportunities translates to lower reliability)…).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOMEZ GUTIERREZ in the system of TALEBI FARD to determine the number of TxOPs.
The motivation would have been to provide higher reliability as more transmission opportunities. 
	However, TALEBI FARD and GOMEZ GUTIERREZ do not teach wherein determining the number of TxOPs comprises determining the number of TxOPs based on an amount of data to be transmitted to the station during a next transmit period;

But, VIGER in a similar or same field of endeavor teaches wherein determining the number of TxOPs comprises determining the number of TxOPs based on an amount of data to be transmitted to the station during a next transmit period (par. 156, TXOP duration indicated in the RTS frames is computed based on amount of data 730-1 to be conveyed on the two sub-channels);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VIGER in the system of TALEBI FARD and GOMEZ GUTIERREZ to determine the TxOPs duration based on the amount of data.
The motivation would have been to reliability as the data rate supported by the channel of the station. 

Regarding claim 2, TALEBI FARD does not teach the method of claim 1, wherein receiving the RF profile associated with the station comprises receiving the RF profile associated with the station that is in motion.
But, GOMEZ GUTIERREZ in a similar or same field of endeavor teaches wherein receiving the RF profile associated with the station comprises receiving the RF profile associated with the station that is in motion (par. 32).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOMEZ GUTIERREZ in the system of TALEBI FARD and VIGER to associate with the station that is in motion.
The motivation would have been to provide reliability in controlling a station. 

Regarding claim 3, TALEBI FARD teaches the method of claim 1, wherein receiving by the computing device comprises receiving by the computing device comprising a Time Sensitive Networking (TSN) controller (par. 279, CNC or CUC).

Regarding claim 8, TALEBI FARD teaches a computer-readable medium that stores a set of instructions which when executed performs a method comprising: 
receiving, by a computing device, a Radio Frequency (RF) profile associated with a station (par. 279, 285, 286, 287, TSN end stations communicate the TSN strem requirements to a centralized user configuration (CUC)… CUC adapt the TSN end station stream requirements before forwarding them to the CUC; par. 281, 283, The exposed capabilities may comprise delay information, link speed, available bandwidth information, and/or the like; par. 299, 300, 301, 311, 333, the UE acting as the switch is provided with information identifying the TSN system and TSN end stations and provide the information to the AMF); 
determining a number of Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station based on the received RF profile (par. 279, 285, 286, 287, CNC send specific TSN configuration information to the CUC. The CUC may determine/derive the TSN configuration information for the TSN end stations and notify them accordingly, par. 281, 283, The link capabilities may be described by the ingress/egress ports of the TSN bridges connected to the end of a link or by the TSN streaming requirements of a TSN end station directly connected to the link. The exposed capabilities may comprise delay information, link speed, available bandwidth information, and/or the like; par. 287, the CNC may calculate the forwarding and scheduling rules on each bridge for a TSN stream that required by CUC which collects the TSN stream requirements from end stations for fully centralized model); and 
providing the determined number of TxOPs to a wireless controller associated with the AP (par. 284, The TSN system may generate control and data traffic and send to the 5GS. Control and data traffic may comprise TSN QoS information, stream information, port information, and/or the like).
However, TALEBI FARD does not teach determining a number of Transmit Opportunities (TxOPs).
	But, GOMEZ GUTIERREZ in a similar or same field of endeavor teaches determining a number of Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station (par. 56, the WTSN schedule can be analyzed to determine the number of scheduled opportunities (and the time separation between them) for message transmission over the WAL 264… The number of scheduled transmission opportunities available for the WAL 264 is related to the reliability of the WAL 264 (e.g., more transmission opportunities translates to higher reliability, whereas fewer transmission opportunities translates to lower reliability)…).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOMEZ GUTIERREZ in the system of TALEBI FARD to determine the number of TxOPs.
The motivation would have been to provide higher reliability as more transmission opportunities. 
However, TALEBI FARD and GOMEZ GUTIERREZ do not teach wherein determining the number of TxOPs comprises determining the number of TxOPs that will cause an amount of data to be transmitted to the station during a next transmit period to be completely transmitted during the next transmit period at a data rate and bandwidth supported by the RF profile;
But, VIGER in a similar or same field of endeavor teaches wherein determining the number of TxOPs comprises determining the number of TxOPs that will cause an amount of data to be transmitted to the station during a next transmit period to be completely transmitted during the next transmit period at a data rate and bandwidth supported by the RF profile (par. 156, TXOP duration indicated in the RTS frames is computed based on amount of data 730-1 to be conveyed on the two sub-channels).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VIGER in the system of TALEBI FARD and GOMEZ GUTIERREZ to determine the TxOPs duration based on the amount of data.
The motivation would have been to reliability as the data rate supported by the channel of the station. 

Regarding claim 9, TALEBI FARD does not teach the computer-readable medium of claim 8, wherein receiving the RF profile associated with the station comprises receiving the RF profile associated with the station that is in motion.
But, GOMEZ GUTIERREZ in a similar or same field of endeavor teaches wherein receiving the RF profile associated with the station comprises receiving the RF profile associated with the station that is in motion (par. 32).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOMEZ GUTIERREZ in the system of TALEBI FARD and VIGER to associate with the station that is in motion.
The motivation would have been to provide reliability in controlling a station. 

Regarding claim 10, TALEBI FARD teaches the computer-readable medium of claim 8, wherein receiving by the computing device comprises receiving by the computing device comprising a Time Sensitive Networking (TSN) controller (par. 279, CNC or CUC).


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALEBI FARD et al. (US 20200267785 as supported provisional application 62806185 filed on 02/15/2019) in view of GOMEZ GUTIERREZ et al. (US 20190332918) and ZHANG et al. (US 20180234854).

Regarding claim 4, TALEBI FARD teaches a system comprising: a memory storage; and a processing unit coupled to the memory storage, wherein the processing unit is operative to: 
receive a Radio Frequency (RF) profile associated with a station (par. 279, 285, 286, 287, TSN end stations communicate the TSN strem requirements to a centralized user configuration (CUC)… CUC adapt the TSN end station stream requirements before forwarding them to the CUC; par. 281, 283, The exposed capabilities may comprise delay information, link speed, available bandwidth information, and/or the like; par. 299, 300, 301, 311, 333, the UE acting as the switch is provided with information identifying the TSN system and TSN end stations and provide the information to the AMF); 
determine a Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station based on the received RF profile (par. 279, 285, 286, 287, CNC send specific TSN configuration information to the CUC. The CUC may determine/derive the TSN configuration information for the TSN end stations and notify them accordingly, par. 281, 283, The link capabilities may be described by the ingress/egress ports of the TSN bridges connected to the end of a link or by the TSN streaming requirements of a TSN end station directly connected to the link. The exposed capabilities may comprise delay information, link speed, available bandwidth information, and/or the like; par. 287, the CNC may calculate the forwarding and scheduling rules on each bridge for a TSN stream that required by CUC which collects the TSN stream requirements from end stations for fully centralized model); and 
provide the determined number of TxOPs to a wireless controller associated with the AP (par. 284, The TSN system may generate control and data traffic and send to the 5GS. Control and data traffic may comprise TSN QoS information, stream information, port information, and/or the like).
However, TALEBI FARD does not teach determining a number of Transmit Opportunities (TxOPs).
	But, GOMEZ GUTIERREZ in a similar or same field of endeavor teaches determining a number of Transmit Opportunities (TxOPs) to use for transmitting data between an Access Point (AP) and the station (par. 56, the WTSN schedule can be analyzed to determine the number of scheduled opportunities (and the time separation between them) for message transmission over the WAL 264… The number of scheduled transmission opportunities available for the WAL 264 is related to the reliability of the WAL 264 (e.g., more transmission opportunities translates to higher reliability, whereas fewer transmission opportunities translates to lower reliability)…).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOMEZ GUTIERREZ in the system of TALEBI FARD to determine the number of TxOPs.
The motivation would have been to provide higher reliability as more transmission opportunities. 
However, TALEBI FARD and GOMEZ GUTIERREZ do not teach wherein determining the number of TxOPs comprises determining the number of TxOPs based on a direction of the station;
But, ZHANG in a similar or same field of endeavor teaches wherein determining the number of TxOPs comprises determining the number of TxOPs based on a direction of the station (par. 123, wherein the TXOP includes a first resource and a second resource… wherein the first link direction and the second link direction are different, wherein the RRQ signal reserves the TXOP for communication in the first link direction).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ZHANG in the system of TALEBI FARD and GOMEZ GUTIERREZ to determine the TxOPs based on the direction.
The motivation would have been to provide optimal transmission path with the associated transmission. 

Regarding claim 5, TALEBI FARD teaches the system of claim 4, wherein the processing unit being operative to receive the RF profile associated with the station (par. 279, 285, 286, 287, TSN end stations communicate the TSN strem requirements to a centralized user configuration (CUC)… CUC adapt the TSN end station stream requirements before forwarding them to the CUC; par. 281, 283, The exposed capabilities may comprise delay information, link speed, available bandwidth information, and/or the like; par. 299, 300, 301, 311, 333, the UE acting as the switch is provided with information identifying the TSN system and TSN end stations and provide the information to the AMF);
However, TALEBI FARD does not teach the processing unit being operative to receive the RF profile associated with the station that is in motion.
But, GOMEZ GUTIERREZ in a similar or same field of endeavor teaches the processing unit being operative to receive the RF profile associated with the station that is in motion (par. 32).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOMEZ GUTIERREZ in the system of TALEBI FARD and ZHANG to associate with the station that is in motion.
The motivation would have been to provide reliability in controlling a station. 

Regarding claim 6, TALEBI FARD teaches the system of claim 4, wherein the processing unit is disposed in a Time Sensitive Networking (TSN) controller (par. 279, CNC or CUC).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALEBI FARD et al. (US 20200267785 as supported provisional application 62806185 filed on 02/15/2019), GOMEZ GUTIERREZ et al. (US 20190332918), and ZHANG et al. (US 20180234854) as applied to claim 4 above, and further in view of JIANG (US 20200229243 with continuation PCT/CN2017/104638 20170929).

Regarding claim 7, TALEBI FARD, GOMEZ GUTIERREZ, and ZHANG do not teach the system of claim 4, wherein the processing unit is further operative to determine the direction of the station based on a derivative of a Received Signal Strength Indicator received from the station.
But, JIANG in a similar or same field of endeavor teaches wherein the processing unit is further operative to determine the direction of the station based on a derivative of a Received Signal Strength Indicator received from the station (par. 37, 71, determine the direction based on the feed back with the signal strength).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JIANG in the system of TALEBI FARD and GOMEZ GUTIERREZ and ZHANG to determine the direction with best signal strength.
The motivation would have been to provide optimal direction for transmission path. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SADEGHI et al. (US 20200053706) teaches STA B may determine a number of TXOP 1904 to observe before transmitting based on a predetermined parameter (e.g., 1, 2, or 3), a size of the RU 1906, or a parameter received from the RSU/lead 1902, e.g., adaptive RU contention parameter element 1600 may include another field (par. 139).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/23/2022